Title: To Alexander Hamilton from Francis Gibson, 1 December 1799
From: Gibson, Francis
To: Hamilton, Alexander


          
            Sir,
            Carlisle 1st Decr. 99.
          
          I beg leave to inform you that I am better of the Fever which I caught while at Fort Mifflin but am very much troubled with a Severe cough attended with Night Fevers and Sweats—from the exertions I am making for the recovery of my health I have reason to hope I shall Soon be able to return to my duty and you may rest assured that I shall not remain here one day after the State of my health will admit of my return to Fort Mifflin
          I have the Honor to be with esteem your obedient Servant
          
            Francis Gibson Lieut
            2d. Regt. Artilerists & Engineers
          
          Major Genl. Hamilton
        